sa f\m-o\
                             NO.
                                                                           COURT OF CRIMINAL APPEALS
        0&fQ
                                          IN   THE                             , APR 09 2015
                            COURT   OF    CRIMINAL     APPEALS
                                                                              AtelAcosta, Clerk
                                    AUSTIN,        TEXAS




EX   PARTE                                     §            ORIGINATING IN THE 27th

                                               §            DISTRICT COURT IN AND FOR

ABEL   MEDRANO                                 §            LAMPSAS COUNTY,        TEXAS




                           MOTION    TO   STAY      PROCEEDINGS




TO THE      HONORABLE JUSTICES      OF THE         COURT OF CRIMINAL         APPEALS:


       COMES NOW,     Abel Medrano,       Texas Department of Criminal justice

(TDCJ)-ID #1743611,         hereinafter "Movant" pro se in the above cap

tioned        cause and moves this Honorable Court to Stay Proceedings,

not     for     reason    of delay but,        requesting due process and offers

this Honorable Court the following in support thereof:


                              Statement        of    the   Case


       On January 28, 2015, Movant filed Original Application for Writ

of Habeas Corpus, §11.07, §11.073, with the district clerk of Lam

pasas,      Texas,    Lampasas County, with Memorandum in Support.

       On March 11, 2015,          Movant's application was received by this

Court's Honorable Clerk and presented to this Court.

       On   March    24, 2015, Movant     received         the   Clerk's    notice   of   same.
      On March 30,          2015,    Movant sent correspondence to the district

clerk requesting a copy of the State's Answer be forwarded immed

iately.

      To date,       Movant has not received a copy of the requested,                    nor

has he received notice that the State filed an answer in response

to his application.


                                          Due   Process



       Movant is requesting he be afforded due process guaranteed to

him by the Fourteenth Amendment to the United States Constitution

and     Article      1,    subsections     10   and   19,   on   the   Texas   Constitution,

in the event the State has in fact filed an answer in response to

his     application,            but has failed to inform and forward a copy of

same,    in violation of due process.


                                           Conclusion


      Movant requests an opportunity to file' an object ion and refute

any     and    all assertions and/or contentions made by the State and

contained in their answer in response to his Application for Writ

of Habeas Corpus,               §11.07,   §11.073. Movant requests that the State

be compelled to forward Movant a copy of same,                          if one in fact has

been filed with his application in this Court.                          Movant is entitled

to    due process in this proceeding and requests an opportunity to

file an objection, refuting any and all assertions and/or conten

tions     within          the     State's answer. Movant requests that the time

frame     to    be        reinstated to reflect the proper time to begin the

date Movant receives the requested copy of the State's answer.                            In
the     event the State has failed to file an answer pursuant to the

Texas        Code    of    Criminal      Procedure(CCP) art.             §11. 07(3)(a ), only

filing        Movant's application by itself,              Movant requests this Hon

orable Court to consider this Motion to Stay Proceedings,                              as moot

and     to     grant his application for Writ of Habeas Corpus,                        §11.07,

§11.073.


                                           Prayer


      WHEREFORE,           PREMISES CONSIDERED,          Movant respectfully requests

this Honorable Court to consider Movant's Motion to Stay Proceed

ings and to issue an Order this Honorable Court deems appropriate

in this cause.            So prayed.


                                               Respectfully.submitted,




                                                   >el    Medrano      #1743611
                                               Dalhart          Unit   TDCJ
                                               11950       FM    998
                                               Dalhart,          Texas    79022
                                               Movant       pro se



                                Certificate    of    Service


      I,      Abel Medrano,      hereby certify that a true and correct copy

of the foregoing Motion to Stay Proceedings was filed on this the

3rd day of April,            2015,   by placing same in the Dalhart Unit's in

ternal        mail    system     addressed to:       Larry Allison,           P.O.   Box 1300,

Lampasas,       Texas 76550;         and to the Honorable Clerk of the Court of

Criminal        Appeals,      P.O.    Box 12308,   Capitol Station,            Austin,   Texas

78711.
                                            Abel   Medrano    #1743611
                                            Movant   pro se



                              Unsworn   Declaration


       I, Abel Medrano,       TDCJ-ID #1743611,      being presently incarcer

ated     in   the   Dalhart     Unit of the Texas Department             of Criminal

Justice in Hartley County,         Texas,    verify and declare under penal

ty of perjury,      that the foregoing statements are true and correct

and    that    the original Motion to Stay Proceedings were placed in

the Dalhart Unit's internal mailing system on this the 3rd day of

April,    2015.
 r




       Executed on this the 3rd day of April,           2015.




                                            ibel   Medrano    #1743611
                                            Movant   pro se
                                   NO.

                                               IN   THE


                                 COURT    OF   CRIMINAL     APPEALS


                                          AUSTIN,    TEXAS




EX   PARTE                                                    ORIGINATING   IN   THE    27th


                                                              DISTRICT   COURT   IN    AND    FOR


ABEL    MEDRANO                                               LAMPASAS   COUNTY,      TEXAS




                                                ORDER




       On   this,       the              day of                        , 2015,   came    to    be

heard       the     Movant'.s      Motion to Stay Proceedings and after having

reviewed          the     pleadings,     heard the evidence,          and the argument of

Counsel,          this     Court       is of the opinion that said Motion to Stay

Proceedings should be:                  [ ]GRANTED          [ ]DENIED AS MOOT

       IT IS THEREFORE ORDERED that the Movant's Motion to Stay Pro

ceedings is              GRANTED / DENIED AS         MOOT,    and IT IS FURTHER ORDERED

that the Clerk of the Court issue same to all parties.

     SIGNED        ON    THIS   DAY,   THE            DAY    OF                        , 2015.




                                                    JUDGE    PRESIDING
                                     Abel Medrano #1743611
                                       Dalhart Unit TDCJ
                                              11950    FM   998
                                     Dalhart,         Texas   79022

                                          April 03,         2015

Abel    Acosta
Clerk, Criminal Appeals
P.O. Box 12308, Capitol Station
Austin,       Texas    78711

        RE:        State    of    Texas   v   Abel    Medrano,     #8602

       Sub:        Motion to Stay Proceedings with Order

Dear    Clerk:


Enclosed           please find for filing Movant's Motion to Stay Proceed
ings        with Order.          Please file date stamp and bring to the attent
ion    of    the    Court.


Also enclosed,             please find a copy of this letterhead.          Please file
date stamp same and return in the provided self addressed stamped
envolpe.

Thank'       you for your assistance on this matter.

Sincerely,




Abel    Medrano.
Movant       pro se




AM/
 cc:    FILE
        Larry Allison, P.O. Box 1300, Lampasas, Texas 76550,                   Via U.S.
        Postal Service, first class, postage prepaid.
Enclosure:           Original Motion to Stay Proceedings with Order,             self
                     addressed stamped envelope